DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.	Regarding the rejection of independent claims 1, 10 and 18, applicant argues that Iwami in view of Han fails to disclose "transmitting, by a device comprising a processor after an interaction with an application requesting speech input is detected, audio comprising the speech input to a remote speech processing system according to an audio transmission parameter usable to satisfy an audio quality threshold associated with noise suppression of the audio, wherein the audio transmission parameter identifies a first non-zero number of audio channels from a group of audio channels to use for the transmitting of the audio from the electronic device to the remote speech processing system, the first non-zero number of audio channels identified in the audio transmission parameter is based on a battery level of the device, and respective audio channels of the group of audio channels comprise respective audio data captured from different microphones; and modifying, by the device, the audio transmission parameter based on a change in the battery level to yield a modified audio transmission parameter that identifies a second non-zero number of audio channels from the group of audio channels usable to satisfy the audio quality threshold" as recited in claim 1.
Regarding applicant’s arguments, the examiner respectfully disagrees. Firstly, the examiner contends that Iwami’s invention provides for a radio propagation measurement information, as disclosed in cited p. 0063. This information relates to the measurement of radio propagation status (link radio propagation status) during exchange of data with the sink device through wireless communications (Iwami; p. 0062). The radio propagation measurement information provides measurements for quality of audio during wireless communications. Further, Iwami teaches in p. 0101, that the radio propagation measurement information includes SINR (Signal to Interference plus Noise Ratio), which is a measurement that provides information of the amount of noise present in the wireless communication. Iwami teaches this limitation because Iwami provides a way for the radio propagation measurement information including the SINR (Signal to Interference plus Noise Ratio) to enhance the quality of the wireless communication. Furthermore, the examiner contends that Han illustrates in Fig. 1 and Fig. 2 how an ultra-wideband frequency is distributed between different portable terminals. Han, in p. 0051, provides that Channel 1, channel 3, channel 4, and channel 2 are respectively assigned to the plurality of the pairs of a first portable terminal la through a fourth portable terminal 1d and a first wireless headset 2a through a fourth wireless headset 2d within a certain wireless communication range to execute radio communications. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami (US PG Pub 20160080825) in view of Han (US PG Pub 20070265011).	As per claims 1, 10 and 18, Iwami discloses a method, user equipment, and computer-readable storage device comprising: 	a processor (Iwami; Fig 20 – item 901; p. 0260 – a processor); and 	a computer-readable storage device storing instructions which when executed by the processor (Iwami; p. 0261 – memory stores programs to be executed by the processor), cause the processor to perform operations comprising: 	transmitting, by a device comprising a processor after an interaction with an application requesting speech input is detected, audio comprising the speech input to a remote speech processing system according to an audio transmission parameter usable to satisfy an audio quality threshold associated with noise suppression of the audio (Iwami; p. 0064-0065 - The control unit 240 also performs a control for improving the state incapable of being stabled under a data rate control (signal quality control). For example, the control unit 240 acquires system performance information on the sink device (for example, the information processing apparatus 300) through exchange of information with the sink device… the control unit 240 can select a data transmission rate control method for further improvement of the stability of the entire communication system 100, depending on whether the sink device supports the low-power consumption mode; p. 0101 – the radio propagation measurement information includes SINR (Signal to Interference plus Noise Ratio)), which identifies a first number of audio channels to use for the transmitting of the audio to the remote speech processing system (Iwami; p. 0061 & 0064 – transmitting audio through a number of channels wherein the number of channels for audio is also defined as an index (transmission parameter) of audio quality); and 	modifying, by the device, the audio transmission parameter based on an event to yield a modified audio transmission parameter (Iwami; p. 0061 - the control unit 240 performs a control for changing the number of channels of audio to be transmitted; p. 0064 – transmitting audio through a number of channels wherein the number of channels for audio is also defined as an index of audio quality so that when an audio quality changes, so does the number of channels; p. 0063 – radio propagation measurement information tracks whether the quality of a line to the sink device is sufficient for transmission/reception (tracking changes in quality)).	Although Iwami does teach the use of a low-power mode (Iwami; p. 0191) and that the use of two frequency channels at the same time tends to burn the battery (Iwami; p. 0252), Iwami fails to explicitly disclose wherein the first non-zero number of audio channels identified in the audio transmission parameter is based on a battery level of the device, and respective audio channels of the group of audio channels comprise respective audio data captured from different microphones, and wherein the event is a change in the battery level to yield a modified audio transmission parameter that identifies a second non-zero number of audio channels from the group of audio channels usable to satisfy the audio quality threshold. 	Han does teach wherein the first non-zero number of audio channels identified in the audio transmission parameter is based on a battery level of the device (Han; p. 0010), and respective audio channels of the group of audio channels comprise respective audio data captured from different microphones (Han; Fig. 1 and Fig. 2; p. 0051 – Channel 1, channel 3, channel 4, and channel 2 are respectively assigned to the plurality of the pairs of a first portable terminal la through a fourth portable terminal 1d and a first wireless headset 2a through a fourth wireless headset 2d within a certain wireless communication range to execute radio communications (wherein each portable terminal comprises a microphone)), and wherein the event is a change in the battery level to yield a modified audio transmission parameter that identifies a second non-zero number of audio channels from the group of audio channels usable to satisfy the audio quality threshold (Han; p. 0010 - the power consumption of the battery is determined. The wider channel frequency bandwidth, the more power consumption of the battery. Although the channel bandwidth is determined to optimize the channel communication state, the communication state may be good without using the whole channel bands depending on the channel environment).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method, system and computer-readable storage device of Iwami to include wherein the first non-zero number of audio channels identified in the audio transmission parameter is based on a battery level of the device, and respective audio channels of the group of audio channels comprise respective audio data captured from different microphones, and wherein the event is a change in the battery level to yield a modified audio transmission parameter that identifies a second non-zero number of audio channels from the group of audio channels usable to satisfy the audio quality threshold, as taught by Han, in order to reduce the power consumption by narrowing the channel bandwidth in a good channel environment (Han; p. 0011).	As per claims 2, 11 and 19, Iwami in view of Han disclose the method and system of claims 1 and 10, further comprising: transmitting, via the processor of the electronic device, second audio to the remote speech processing system according to the modified audio transmission parameter which identifies a second number of audio channels to use for transmitting the second audio (Iwami; p. 0061 & 0064 – transmitting audio through a number of channels wherein the number of channels for audio is also defined as an index (transmission parameter) of audio quality. It is given that if a number of channel changes (from monaural to stereo) any audio transmitted will be transmitted through the amount of channels specified by the index).	As per claim 4, Iwami in view of Han disclose the method of claim 1, further comprising: receiving, at the device and at a first time, the audio to be transmitted to the remote speech processing system (Iwami; Fig. 20 – item 908; p. 0262 - the microphone 908 converts audio input into the smartphone 900 to an audio signal).
Claims 7, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Han and further in view of Slevin (US PG Pub 200070171027).	As per claims 7 and 15, Iwami in view of Han disclose the method and system of claims 1 and 10, upon which claims 7 and 15 depend.	Iwami in view of Han, however, fail to disclose wherein the audio transmission parameter is based at least in part on a user profile.	Slevin does teach wherein the audio transmission parameter is based at least in part on a user profile (Slevin; p. 13 - stored biometric profile of a user).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method, system and computer-readable storage device of Iwami to include wherein the audio transmission parameter is based at least in part on a user profile, as taught by Slevin, in order to determine whether the person associated with the biometric profile is authorized for some type of operation (Slevin p. 0013).	As per claims 9 and 17, Iwami in view of Han disclose the method and system of claims 1 and 10, upon which claims 9 and 17 depend.	Iwami in view of Han, however, fail to disclose wherein the audio comprises a voice of a user, tracking the voice of the user over time, and adjusting a profile of the user upon detecting a change in the voices that exceeds a threshold.	And, further, Slevin does teach wherein the audio comprises a voice of a user (Slevin; p. 13 — voice pattern of a user), tracking the voice of the user over time (Slevin; p. 13 - voice pattern scanning), and adjusting a profile of the user upon detecting a change in the voices that exceeds a threshold (Slevin; p. 13 - produce appropriate profile of the user based on voice pattern scanning and thresholds).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and system of Iwami to include wherein the audio comprises a voice of a user, tracking the voice of the user over time, and adjusting a profile of the user upon detecting a change in the voices that exceeds a threshold, as taught by Slevin, in order to determine whether the person associated with the biometric profile is authorized for some type of operation (Slevin; p. 0013).
Claims 3, 5, 6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Han and further in view of Rauhala (US PG Pub 20130103398).	As per claims 3, 12 and 20, Iwami in view of Slevin disclose the method of claim 1, upon which claim 3 depends.	Iwami and Han, however, fail to teach wherein the modified audio transmission parameter is modified based at least in part on a change in audio quality during the interaction.	Rauhala does teach wherein the modified audio transmission parameter is modified based at least in part on a change in audio quality during the interaction (Rauhala; Fig. 2, 203; p. 0076 – noise level estimator (amount of noise determines the audio quality)).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Iwami and Han to include wherein the modified audio transmission parameter is modified based at least in part on a change in audio quality during the interaction, as taught by Rauhala, in order to be able to classify the audio signal as music or speech (Rauhala; p. 0076).	As per claims 5 and 13, Iwami and Han disclose the method of claim 1, upon which claims 5 and 13 depend. 	Iwami in view of Han fails to disclose wherein the audio transmission parameter comprises one of an amount of coding and a chosen codec.	Rauhala teaches wherein the audio transmission parameter comprises one of an amount of coding and a chosen codec (Rauhala; p. 0006 – the adaptive multi-rate compression scheme selects a codec to meet the local radio channel capacity requirements).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Iwami to include wherein the audio transmission parameter comprises one of an amount of coding and a chosen codec, as taught by Rauhala, in order to be able to classify the audio signal as music or speech (Rauhala; p. 0076).	As per claims 6 and 14, Iwami and Han disclose the method and system of claims 1 and 10, upon which claims 6 and 14 depend. 	Iwami in view of Han fails to disclose wherein the audio transmission parameter further indicates data associated with coding.	Rauhala discloses wherein the audio transmission parameter further indicates data associated with coding (Rauhala; p. 0006 – the adaptive multi-rate compression scheme selects a codec to meet the local radio channel capacity requirements).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and system of Iwami to include wherein the audio transmission parameter further indicates data associated with coding, as taught by Rauhala, in order to be able to classify the audio signal as music or speech (Rauhala; p. 0076).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Han and in further view of Cohen (US PG Pub 20110250932).	As per claims 8 and 16, Iwami and Han disclose the method and system 1 and 10, of modifying the audio transmission parameter.	Iwami and Han, however, fail to disclose determining a respective priority level for each of a plurality of audio channels from separate microphones, and encoding each of the plurality of audio channels according to the respective priority level.	Cohen does teach determining a respective priority level for each of a plurality of audio channels from separate microphones (Cohen; p. 161 - the ear module accepts the connection command, according to a channel priority scheme), and encoding each of the plurality of audio channels according to the respective priority level (Cohen; p. 0165 - switching between channels to encode audio signals based on predetermined priority).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and system of Iwami and Han to include determining a respective priority level for each of a plurality of audio channels from separate microphones, and encoding each of the plurality of audio channels according to the respective priority level, as taught by Cohen, in order to provide an appropriate sound signal that matches the user's hearing profile through the respective channel that is configured with the particular profile (Cohen; p. 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Vrazic (US PG Pub 20140079244) discloses a noise removal device which removes noise included in a signal, includes: a statistical parameter calculation portion configured to calculate a parameter which expresses distribution of the noise based on the signal; and a noise removal portion configured to remove the noise from the signal by changing an element which relates to a process of removing the noise from the signal depending on the parameter which expresses the distribution of the noise (Vrazic; Abstract).	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658